 



Exhibit 10.2
Confidential Materials omitted and filed separately with
Securities and Exchange Commission. Asterisks denote omissions.
CONFIDENTIAL
TRANSITION SERVICES AGREEMENT
IDENIX PHARMACEUTICALS, INC.,
IDENIX (CAYMAN) LIMITED
NOVARTIS PHARMA AG
28 September, 2007

 



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
     This Transition Services Agreement (“Transition Agreement”) is made as of
28 September 2007 between Idenix Pharmaceuticals, Inc. of 60 Hampshire Street,
Cambridge, Massachusetts 02139, USA (“Idenix U.S.”), Idenix (Cayman) Limited c/o
Walkers SPV Limited, Walker House, Mary Street, George Town, Grand Cayman,
Cayman Islands (“Idenix Cayman” and, together with Idenix U.S., “Idenix”), and
Novartis Pharma AG of Forum 1, Novartis Campus, 4056 Basel, Switzerland
(“Novartis”).
INTRODUCTION
     Novartis and Idenix are parties to the Development, License and
Commercialization Agreement made as of May 8, 2003, as amended by Amendment
No. 1 dated as of April 30, 2004, Amendment No. 2 dated as of December 21, 2004,
Amendment No. 3 dated as of February 27, 2006, and Amendment No. 4 dated as of
even date as this Transition Agreement (as amended and updated, the “DLC
Agreement”).
     Under Amendment No. 4 to the DLC Agreement (“Amendment No. 4”), Novartis
and Idenix revised certain terms and conditions of the DLC Agreement to give
effect to the Parties’ agreement that Novartis will take over control of the
Development, Commercialization and Manufacture of the LdT Product and related
matters, on a worldwide basis from the Amendment Effective Date (as defined
under Amendment No. 4).
     The Parties desire to provide for the efficient transition of the full
control of the Development, Commercialization and Manufacture of the LdT Product
and related matters to Novartis.
     The Parties have agreed that Idenix will provide services to Novartis to
facilitate the transition in accordance with this Transition Agreement.
     IN CONSIDERATION of the mutual covenants in this Transition Agreement,
Idenix and Novartis agree:
     1. Definitions. Initial capitalized terms used but not defined in this
Transition Agreement have the meanings given to them in the DLC Agreement,
including as defined or amended by the terms of Amendment No. 4. In addition,
for purposes of this Transition Agreement, the Parties agree to the following
additional definitions:
     “Additional Services” means additional services set out in a Statement of
Work that Novartis and Idenix agree in writing to include as Transition
Services.
     “Contact Person” means a person designated as a contact person for each
Schedule and Statement of Work.
     “Incentivised Employees” means the Idenix employees listed in items 3 and 4
of Schedules 1 and 2 of this Transition Agreement, who Idenix would have
terminated on the Amendment Effective Date, but retains to provide the
Transition Services, and includes US Incentivised Employees and EU Incentivised
Employees.

1



--------------------------------------------------------------------------------



 



     “Schedules” means the schedules attached to this Transition Agreement,
setting out the transition services agreed to as of the Effective Date with
respect to the particular subject matter.
     “Scheduled Transition Services” means the services set out in the
Schedules.
     “Statement of Work” means a description of the additional services to be
performed, the obligations of each Party, any special terms for the particular
Additional Services such as the specified person to carry out the work and any
time requirement, and the Contact Persons for each Party.
     “Term” means the period from 1 October 2007 to the date specified in the
Schedules with respect to the particular Transition Services, or another date to
which the Parties agree to extend that period.
     “Transition Coordinator” means a person designated by a Party as transition
coordinator in accordance with this Transition Agreement.
     “Transition Services” means the Scheduled Transition Services, the
Additional Services, and services in relation to Third Party Agreements.
     2. Services.
     2.1 Scheduled Transition Services. Idenix will provide to Novartis the
Scheduled Transition Services for the Term. Idenix will use Commercially
Reasonable Efforts to ensure that all work in the Schedules is completed by the
dates specified in the Schedules. Where all the work under a “description” field
in the Schedule is not completed by the dates referred to above, Idenix will
ensure completion of the work, and will continue to perform the Transition
Services beyond the date specified, using the employees specified in the
Schedules if still employed by Idenix, and consult with and keep Novartis
informed of progress.
     2.2 Additional Transition Services. Novartis may request Idenix to provide
additional transition services. Idenix will try to meet any reasonable request
in good faith. The Parties will discuss each request in good faith and on
agreement, prepare a Statement of Work for the agreed Additional Services.
     3. Incentives for Retention.
     3.1 Incentivised Employees. In respect of Incentivised Employees, Idenix
will, immediately after Idenix announces its signing of this Amendment No. 4:
     (a) inform each Incentivised Employee orally that s/he will continue to be
employed by Idenix to provide Transition Services to Novartis and (if
applicable), that Novartis or its Affiliate wishes to interview him/her for
possible employment.
     (b) provide each Incentivised Employee with personalized written
communication informing him/her of:
          (i) the Transition Services that s/he has been nominated to provide;
          (ii) the duration of the Transition Services and that Idenix will
provide him/her with employment for the duration s/he is engaged in providing
those Transition Services to Novartis; and

2



--------------------------------------------------------------------------------



 



          (iii) the amounts of the severance payment and retention incentive (as
applicable) Idenix will pay to that Incentivised Employee under clause 3.2
(a) and (b) where the conditions under those clauses are fulfilled.
     3.2 Payment. Idenix will pay to each Incentivised Employee, after expiry of
the forty-five (45) day review period, and seven (7) day revocation period under
the US Federal Age Discrimination in Employment Act (“ADEA”) (where relevant),
and receipt from each Incentivised Employee of a signed written release
compliant with all US Federal and State employment laws, including the ADEA and
Older Worker Benefits Protection Act, and relevant Law in the applicable Major
EU Countries (the form of which has been agreed with Novartis in advance), the
following:
     (a) for an US Incentivised Employee:
     (i) if s/he is offered employment and enters into an employment agreement
with Novartis or its Affiliate by the later of the end of the Transition
Services Term for which s/he is nominated in the Schedules, or [**], then the
payment will comprise a severance payment equivalent to [**] salary of that
Incentivised Employee as at the Amendment Effective Date (“US Severance
Payment”); and
     (ii) if s/he is not offered employment or does not take up employment with
Novartis or its Affiliate in the period mentioned above, and has completed all
the work in each “description” field for which s/he is nominated in the
Schedules to Novartis’ reasonable satisfaction by the specified time, then the
payment will comprise the US Severance Payment plus for a retention incentive
payment equivalent to [**] salary of that Incentivised Employee as at the
Amendment Effective Date (“US Retention Incentive Payment”); and
     (b) for an EU Incentivised Employee:
     (i) if s/he is offered employment and enters into an employment agreement
with Novartis or its Affiliate by [**], then the payment will comprise a
severance payment (inclusive of notice period) equivalent to [**] salary of that
Incentivised Employee as at the Amendment Effective Date (“Type 1 EU Severance
Payment”); and
     (ii) if s/he is not offered employment or does not take up employment with
Novartis or its Affiliate, then the payment will comprise a severance payment
(inclusive of notice period) equivalent to [**] salary of that Incentivised
Employee as at the Amendment Effective Date (“Type 2 EU Severance Payment”).
     3.3 Claim for Reimbursement. Idenix will:
     (a) provide to Novartis a copy of the release signed by each Incentivised
Employee it has paid under clause 3.2; and

3



--------------------------------------------------------------------------------



 



     (b) invoice Novartis for the US Retention Incentive Payments for all
Incentivised Employees paid under clause 3.2(a)(ii).
     3.4 Reimbursement. Novartis will reimburse Idenix for the US Retention
Incentive Payment paid within [**] days of receipt of the required releases and
invoices under clause 3.3.
     4. Provision of Transition Services.
          4.1 Contact Person and Transition Coordinator.
     (a) Contact Person. Each Party will designate a Contact Person for each
Schedule and Statement of Work. The Schedule will set out the names of the
Contact Persons designated to be responsible for each Party from the Effective
Date.
     (b) Transition Coordinator. Each Party will designate one/more Transition
Coordinators to be responsible for overseeing the overall transition process. As
of the Effective Date:

  (i)   the Transition Coordinators for Novartis are:         Overall: [**]
Human Resources: [**]
Development: [**]
Commercial: [**]     (ii)   the Transition Coordinator for Idenix are:        
Overall: [**]
Human Resources: [**]
Development: [**]
Commercial: [**].

     (c) Changes. Idenix will change its Contact Persons, Transition
Coordinator, or other Idenix employees nominated in the Schedule or Statement of
Work only by prior agreement with Novartis. A Party will notify the other Party
of change of the designated Contact Persons, Transition Coordinators, or
employee at least [**] days before the change, unless due to an exigency (i.e.
death, disability or resignation). Inability to provide Transition Services due
to an exigency will not be a breach of this Transition Agreement.
          4.2 Provision of Transition Services. Idenix and/or its Affiliates:
     (a) will provide the Transition Services using the employees specified
(except where there is an exigency); and
     (b) will not subcontract or assign any part of this Transition Agreement
without Novartis’ prior written consent.
          Subject to clause 6, employees of a Party involved in the provision or
receipt of the Transition Services will, during the Term of this Transition
Agreement, remain employees of the same respective Party which they were
employed before the Amendment Effective Date, and that Party solely will be
responsible for the payment of all wages, bonuses, compensation, commissions and
employee

4



--------------------------------------------------------------------------------



 



benefit plans, programs or arrangements, and any other terms or conditions of
employment relating to its own employees.
          4.3 Standard. Idenix warrants that it will provide the Transition
Services in accordance with the terms of this Transition Agreement. Idenix
further warrants that it will provide the Transition Services in a professional
and timely manner, with the level of care and skill ordinarily exercised to the
standard applied in the provision of the relevant services under the DLC
Agreement up to the Amendment Effective Date, and in compliance with all
applicable Laws.
          4.4 Cooperation. The Parties will use Commercially Reasonable Efforts
to cooperate with each other in all matters relating to the provision and
receipt of the Transition Services, including exchanging information, performing
true-ups and adjustments, and obtaining all Third Party consents, licenses,
sublicenses or approvals necessary to allow the other Party to perform its
obligations under this Transition Agreement. The cost of obtaining Third Party
consents, licenses, sublicenses or approvals will be borne by Idenix. Idenix
will maintain, in accordance with its standard document retention procedures (or
if it has no standard document retention policy, for a period of at least [**]),
documentation supporting the information relevant to cost calculations of the
Transition Services and cooperate with Novartis in making such information
available as needed after the Term.
          4.5 Error Correction and Accounting. The Parties will agree on a
reasonable process and procedure for conducting reviews and making adjustments
to charges as a result of Novartis taking full responsibility and control over
the Development, Manufacture and Commercialization of the LdT Product. The
Parties will use best endeavours to complete the processes and procedures within
[**] days after completion or termination of the Transition Services.
     5. Confidentiality. The Parties agree that all information concerning the
other Party or Third Parties disclosed or derived in connection with this
Transition Agreement will be governed by the confidentiality provisions
contained in the DLC Agreement.
     6. Intellectual Property. The Parties agree that all inventions made by a
Party or its Affiliates or their employees, agents or consultants in connection
with the provision of Transition Services will be owned exclusively by Novartis
and will be Novartis Sole Inventions for the purposes of the DLC Agreement. To
the extent required for the above purpose, and at no additional cost to
Novartis, Idenix hereby assigns (and will cause its Affiliates and their
employees, agents and consultants to assign), all right, title and interest in
the inventions to Novartis, and will provide all reasonable assistance and
execute all documents that may be necessary for Novartis to obtain and secure
Novartis’ rights.
     7. Financial.
          7.1 Fees for Scheduled Transition Services. Novartis will pay Idenix
in accordance with the rates set in clause 7.3 for the Scheduled Transition
Services.
          7.2 Fees for Other Transition Services. For Transition Services that
are not listed in a Schedules, Novartis will pay Idenix the amounts set out in
the relevant Statement of Work.
          7.3 Default Fees. To the extent the Parties do not specify the amounts
due for any Transition Services in the relevant Schedule or Statement of Work,
Novartis will pay Idenix:
     (a) for 100% Development Expenses; and
     (b) for the work performed at the FTE rate of USD [**] per annum, prorated:

5



--------------------------------------------------------------------------------



 



     (i) the percentage of time the Idenix Employee is engaged in the provision
of Transition Services rather than other Idenix projects; and
     (ii) the period of the relevant Transition Services are being provided..
The above is provided that Idenix has Novartis’ prior written consent to do the
work and incur the payment, which consent takes the place of JSC approval, and
references to the Development Plan and Development Budget in the definition of
Development Expense.
          7.4 Hire of Idenix Employee. Novartis may (but is under no obligation
to) discuss with any employee designated as an employee Novartis may wish to
interview in the Schedules, their resignation from Idenix and entering a new
employment agreement with Novartis.
          7.5 . Fees Applicability. The dates and periods specified in Schedules
are estimates only. The fees under this Transition Agreement will cease to be
payable to Idenix on the earliest of:
     (a) an Idenix employee named in a Schedule or Statement of Work becoming a
Novartis employee; or
     (b) the completion or the termination of the specific Transition Service.
Fees are not payable for the period where an Idenix employee named in a Schedule
or Statement of Work is not available to carry out particular Transition
Services unless with Novartis’ prior written agreement, a suitably qualified and
experienced Idenix employee carries out the work in replacement.
          7.6 Invoices and Payment. Within [**] days after the end of each
calendar month of the Term, Idenix will invoice Novartis for the Transition
Services performed under this Transition Agreement in the month immediately
preceding. Novartis will pay the amount due under each invoice presented under
this Section within [**] days after receipt of the invoice.
     8. Term and Termination of Agreement.
          8.1 Term. This Transition Agreement will continue until the relevant
Transition Services are completed as contemplated under Section 2.1, unless
terminated earlier in accordance with its terms, or Novartis notifies an earlier
end date for specific Transition Services by specifying such a date in the
relevant Transition Service Schedule or Statement of Work or amendment of the
above.
          8.2 Extension. This Transition Agreement may be extended in whole or
for one or more of the Transition Services, by the Parties’ agreement in
writing. The Parties will be deemed to have extended this Transition Agreement
with respect to the specific Transition Services if by agreement the Schedule or
the Statement of Work for the relevant Transition Services specifies a
completion date beyond the expiry of the Term.
          8.3 Termination for Breach. If either Party fails to perform or
breaches any material obligation under this Transition Agreement and fails to
cure the breach within [**] days of its receipt of a written notice from the
non-breaching Party, the non-breaching Party may terminate this Transition
Agreement upon written notice. In addition to the above, the non-breaching Party
will have all other rights and remedies available at law or in equity.
     9. Indemnification. Section 11.5 (Indemnification) of the DLC Agreement
will apply to this Transition Agreement and will be deemed incorporated by
reference into this Transition Agreement.

6



--------------------------------------------------------------------------------



 



     10. Miscellaneous.
          10.1 Incorporated Terms. The Miscellaneous provisions included in
Sections 13.1 (Choice of Law), 13.2 (Notices), 13.4 (Captions), 13.6 (Dispute
Resolution), 13.7 (Independent Contractors, No Agency), 13.8 (Assignment,
Successors), 13.10 (Waivers), 13.11 (No Consequential or Punitive Damages) and
13.12 (Bankruptcy) of the DLC Agreement will apply to this Transition Agreement
and will be deemed incorporated by reference in this Transition Agreement.
          10.2 Counterparts. This Transition Agreement may be executed in any
number of counterparts and by the Parties on separate counterparts. Each
counterpart constitutes an original of this Transition Agreement, and all parts
together constitute one agreement.
          10.3 Entire Agreement. This Transition Agreement and the DLC Agreement
(as amended), and the documents and agreements between the parties referred to
in this Transition Agreement, constitute the entire agreement between the
Parties on the subject of transition services and supersede all prior agreements
and understandings, written and oral, between the Parties on the subject matter
dealt with, and do not confer on any other person other than the Parties any
rights or remedies under this Transition Agreement.
          10.4 Severability. In the event that any provision of this Transition
Agreement or its application becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Transition Agreement will continue in full force and effect and the application
of the provision to other persons or circumstances will be interpreted so as
reasonably to give effect to the intent of the Parties. The Parties further
agree to replace the void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purpose of the void or unenforceable provision.
          10.5 Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation and execution of this Transition
Agreement and therefore waive the application of any law, regulation, holding or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
          10.6 Relationship Between the Parties. The relationship between the
Parties under this Transition Agreement is that of independent contractors and
neither Party is an employee, agent, partner, or joint venturer of or with the
other.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

7



--------------------------------------------------------------------------------



 



          EXECUTION Idenix and Novartis execute this Transition Agreement by
their authorized representatives, as of the date first written above.

            IDENIX PHARMACEUTICALS, INC.
      By:   /s/ Jean-Pierre Sommadossi         Name:   J. P. Sommadossi       
Title:   CEO    

            IDENIX (CAYMAN) LIMITED
      By:   /s/ John Weidenbruch         Name:   J. Weidenbruch        Title:  
Director    

            NOVARTIS PHARMA AG
      By:   /s/ Robert Pelzer         Name:   Robert Pelzer        Title:  
General Counsel           Norvartis Pharma AG    

                  By:   /s/ Gerrard Terlouw         Name:   Gerrard Terlouw     
  Title:   Lead Negotiator, BF IDTI          Norvartis Pharma AG   

8



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Development Transition Services
(includes Regulatory and Pharmacovigilance)

1.   Idenix Contact Person: [**]       Novartis Contact Person: [**]   2.  
Start/End Date: The Transition Services are for the dates ascribed adjacent to
each item.   3.   Summary of Transition Services (Describe the service to be
provided in appropriate detail.):

                  Country and Site   Type of Services   Description   Start Date
  End Date
 
               
US Cambridge
  Clinical   [**]   [**]   [**]
 
  Communications            
 
               
US Cambridge
  Supply TRD   [**]   [**]   [**]
 
  Maintenance of drug            
 
  supply for ongoing            
 
  studies including            
 
  011, 031 and 022,            
 
  CTA updates,            
 
  oversight of            
 
  contract packaging            
 
               
US Cambridge
  Regulatory Affairs   [**]   [**]   [**]
 
               
US Cambridge
  Pre-clinical/   [**]   [**]   [**]
 
  toxicology            
 
               
 
      [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
US Cambridge
  Integrated Medical   •     [**]   [**]   [**]
 
  Safety            
 
               
US Cambridge
  Drug Metabolism and   [**]   [**]   [**]
 
  Pharmacokinetics            
 
  (DMPK)            
 
               
 
      [**]       [**]
 
               
 
      [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]

9



--------------------------------------------------------------------------------



 



                  Country and Site   Type of Services   Description   Start Date
  End Date
 
               
US Cambridge
  Research/ Labs   [**]   [**]   [**]
 
               
US Cambridge
  Clinical   [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
France Montpellier
  Clinical   [**]   [**]   [**]
 
               
US Cambridge
  Clinical   [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
 
      [**]   [**]   [**]
 
               
US Cambridge
  Resistance testing   [**]   [**]   [**]
 
               
US Cambridge
  Investigator   [**]   [**]   [**]
 
  brochrochure Update            
 
               
US Cambridge
  007 report on viral   •     [**]   [**]   [**]
 
  breakthrough            
 
               
US Cambridge
      [**]   [**]   [**]

4.   Incentivised Employees (Novartis presently intends to invite for
interview*):

  US Cambridge:
[**]     France, Montpelier:
[**]

10



--------------------------------------------------------------------------------



 



SCHEDULE 2
Commercial Transition Services

1.   Idenix Contact Person: [**]       Novartis Contact Person: [**]   2.  
Start/End Date: The Transition Services are for the dates ascribed adjacent to
each item.   3.   Summary of Transition Services (Describe the service to be
provided in appropriate detail.):

                  Country and Site   Type of Services   Description   Start Date
  End Date
US
Cambridge/Florham
Park
  Transfer of inventory   [**]   [**]   [**]
 
               
US Cambridge/Florham
Park
  Transfer of promotional goods   [**]   [**]   [**]
 
               
US
Cambridge/Florham
Park
  Managed Care
Reporting   •      [**]   [**]   [**]
 
               
US
Cambridge/Florham
Park
  Market Research   [**]   [**]   [**]
 
               
US
Cambridge/Florham
Park
  Medical Affairs   [**]   [**]   [**]
 
               
Region Europe /Paris
  Marketing   [**]   [**]   [**]
 
               
France Paris
  Marketing   [**]   [**]   [**]
 
               
Global Cambridge
/Basel
  Marketing   [**]   [**]   [**]
 
               
Germany
  Marketing   [**]   [**]   [**]
 
               
UK
  Medical   [**]   [**]   [**]
 
               
Spain
  Marketing   [**]   [**]   [**]
 
               
France
  Medical   [**]   [**]   [**]

11



--------------------------------------------------------------------------------



 



4.   Incentivised Employees (Novartis presently intends to invite for
interview*):

    [**]

12